Citation Nr: 1648407	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  11-14 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a rating in excess of 20 percent for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 




INTRODUCTION

The Veteran had active service from July 1970 to November 1979.

This matter originally came before the Board of Veteran Appeals (Board) on appeal from a March 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Reno, Nevada, which denied an increased (compensable) rating for bilateral hearing loss. 

In May 2014, the Board remanded this matter for further development.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the instant claim and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In December 2014, the AOJ partially granted the Veteran's claim for an increased rating for bilateral hearing loss and assigned a rating of 20 percent, effective December 17, 2009.   However, inasmuch as a higher rating is available for this disability, and the Veteran is presumed to seek the maximum available benefit for a disability, this claim for an increased rating have remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).   


FINDINGS OF FACT

For the entire appeal period, the Veteran had no worse than level III hearing in the right ear and no less than Level VII hearing in the left ear.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R.             §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b)(1).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As it relates to the issue of an increased disability evaluation for bilateral hearing loss, the Veteran's status has been substantiated.  The RO, in a January 2010 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate her claim.  The letter also told her what evidence she was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told her to submit relevant evidence in her possession.  The letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim.

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.   The Board notes that several attempts were made to obtain treatment records from a military hospital.  These attempts were unfruitful and it has been determined that no records are available from this facility.  The Veteran was notified of the unavailability of these records and given an opportunity to submit any records in her possession in a September 2014 letter.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

The Veteran has been afforded several VA examinations in conjunction with the claim decided herein.  Such VA examinations include those conducted in February 2010 and July 2014 to determine the severity of her bilateral hearing loss.  Although the Veteran's representative argued that the VA examiner did not adequately assess the Veteran's condition and that the worsening of her condition was "not acknowledged" in its October 2016 Informal Hearing Presentation, no argument was provided as to how the Veteran's condition was inadequately assessed or as to what functional impairments were not properly addressed.  See, e.g., Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board further notes that a higher rating for the Veteran's bilateral hearing loss was assigned in a December 2014 rating decision, after the July 2014 VA audiological evaluation.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected bilateral hearing loss as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor her representative has alleged that her hearing loss have worsened in severity since the last VA examination.  Rather, with respect to such claim, they argue that the evidence reveals that this disability has been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for an increased rating and no further examination is necessary. 

In this regard, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, and in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the instant case, the July 2014 VA audiologist noted that the Veteran used bilateral hearing aids for improved hearing abilities.  Therefore, the Board finds that the VA examination of record fully described the functional effects caused by the Veteran's hearing loss disability in accordance with Martinak, supra.  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's higher rating claim and no further examination is necessary. 

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the March 2014 remand directives by obtaining the Veteran's updated VA treatment records, requesting that she submit specific private treatment records or complete an appropriate authorization form to allow VA to obtain these records in a June 2014 letter, obtaining a VA audiological evaluation in August 2014 and considering whether referral for extraschedular consideration was warranted in a December 2014 supplemental statement of the case, as applicable to the instant claim, and, as such, that no further action is necessary in this regard.  See D'Aries, supra. 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and through testimony if so desired.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Hearing Loss

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of defective hearing range from noncompensable to 100 percent for service-connected hearing loss.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100. 

The regulations provide that in cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The assignment of disability ratings for hearing impairment are arrived at by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Treatment records obtained in conjunction with the Veteran's claim reveal that at the time of a September 2009 audiological consultation, the Veteran was noted to have speech discrimination of 76 percent in the right ear and 52 percent in the left ear.  The Veteran was reported to have normal sloping to moderate sensorineural hearing loss in the right ear and normal sloping to severe hearing loss in the left ear.  

In accordance with her request for an increased rating for her hearing loss, the Veteran was afforded a VA examination in February 2010.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows: right ear 30, 35, 45, and 50, and left ear 65, 65, 65, and 65, at 1000, 2000, 3000, and 4000 Hertz, respectively.  Speech audiometry testing revealed speech recognition ability of 94 percent in the right ear and of 70 percent in the left ear.  The examiner rendered diagnoses of normal to moderate sensorineural hearing loss 500-4000 Hz with excellent word recognition score in the right ear and moderate to moderately-severe sensorineural hearing loss 500-4000 Hz with good word recognition score in the left ear.

In her December 2010 notice of disagreement, the Veteran indicated that the nature and symptoms of her condition had changed.  She now had hearing loss in both ears.  She stated that her hearing loss was evident, as stated in her records, and was more severe than in previous years.  She noted that her records now reflected that she had moderate-severe hearing loss in her left ear and a moderate hearing in her right ear.  She stated that she had problems with hearing normal conversations.  The changes in her hearing loss affected her articulation and interaction with her colleagues, co-workers, family, and friends, as well as her self-esteem.  She indicated these changes had a greater impact on her work and day to day living.  She noted that the hearing loss had altered her life.  The functional impairment and disability caused her to become angered, frustrated, and aggravated.  She stated that she tried to fill in missing words that she could not hear; could not adjust to listening to one voice without being distracted by other voices or noise, which was difficult to do during office meetings or family gatherings; lip read; and watched facial expressions gestures, listening to distinguish different kinds of sounds such as ringing of the doorbell, telephone, cars pulling up, sirens, closing and opening of doors, and the list went on.  She noted that the hearing loss had caused emotional distress as well because she knew the future held more hearing loss.  

In a May 2011 statement in support of claim, the Veteran's employment supervisor indicated that he had supervised the Veteran for several years.  He noted that during group meetings or on one-on-one conversations, the Veteran talked loud and at times became agitated and flustered in conversations.  She crossed her arms, pushed her chair back, and became disengaged in conversations.  He noted that now that she had hearing aids he could tell that her hearing had improved.  He indicated that though the hearing aids made an improvement, the Veteran still had problems hearing.  When in attendance at meetings, she would ask her colleagues and staff members to speak up and to look her in direction.  He noted that everyone was mindful not to talk with their hands in front of their mouth and to look at her when talking to her or in her direction.  Many times though it was difficult for staff to do because there were 10-18 or more people in the meeting.  He reported that a member might be presenting information using PowerPoint and turn their back to the Veteran when pointing or emphasizing a chart or other detailed information.  He said that on many occasions she would ask for information to be repeated two or three times.  He also reported that if she attended a large meeting seminar or conference with large groups of people and was not able to sit near the front of the room, near the speakers, she did not get the full benefit of the information shared.  He indicated that she complained that it was difficult to hear the speakers during the conference because attendees of talking, sneezing, coughing, and the hotel employees clinging dishes causing too much background noise.  He stated the noise upset her because it was difficult for her to hear the presenters' information like statistics, references, names, telephone numbers, titles, suggestions, etc.  He noted that he could tell this stressed her.  He indicated that over the last few years, he noticed that the Veteran did not get as involved in conversations or activities during meetings functions and events.  He stated that when this was brought to her attention she said that she felt isolated lots of time and frustrated because she could not understand what was said and was embarrassed asking people to repeat themselves over and over.  He reported that it was very clear that the hearing loss the Veteran had, had been a life changing experience and that she was doing her best to cope with the loss.

In a May 2011 letter, the Veteran's daughter indicated that she noticed in junior high school that her mom could not hear very well.  She indicated that this continued through her high school years.  She was 26 at the time of the writing.  She noted that since her mother had been wearing hearing aids, she understood conversations better than before.  She stated that she believed her mom felt more confident now with joining in conversations as they sat around the dinner table, watching a movie together, or during their holiday gathering.  She noted that while the aids seem to help her mother hear better, she still had difficulty hearing.  She knew this bothered her immensely.  She would get very frustrated, aggravated, and angry about not being able to hear.  She saw her experiencing these emotions when she was in an area where there is noise in the background, such as a TV playing, music in the background, dishwasher or washing machine on, or other groups of people talking in the same room at the same time.  She noted that even with the hearing aids, something as simple as riding in the car with the windows down, was now a task for her-she could not hear the radio or converse in a conversation because of the noise.  She reported that even talking on the phone was not an easy task for her.  She stated that in years past, she and her mother enjoyed going to the malls and restaurants to shop, eat or socialize.  She noted that finding a quiet spot to relax and socialize was out of the question.  She indicated that it was difficult for her mother to hear what was being said with all the loud noise and distractions.  She noted that the hearing loss had taken the pleasure from doing these things.  She stated that the expressions she saw on her mother's face when they were together were fear and anger.  She noted that interacting with the ones you loved (family and friends) was one of the most cherished activities that a person wanted to participate in and that losing your hearing could strain family and personal relationships.  She stated that she could not imagine the feelings or emotions her mother was experiencing due to her hearing loss, and, quite frankly, she hoped she never had to experience them.  In her opinion, it would be a horrible experience.  She noted that her mother had always been in very good health and was not the type of person who did not like to think of herself as less capable than anyone else.  To see her go through this was very hard for her.  She stated that to increase their communication and lessen stress, they would both have to navigate new waters.  She indicated that her mother had a lot of challenges in front of her.

The Veteran also submitted a letter from C. R., a fellow co-worker, who, like the Veteran's supervisor, noted the difficulties the Veteran had with her hearing and how it affected her interaction with other employees.  She stated that while the hearing aids helped, the Veteran still struggled with hearing as well as adjusting to wearing the hearing aids.  She indicated that she believed it was the loss of hearing that frustrated her and made her less tolerant of others.  She noted that most people in the office were aware that the Veteran had a hearing problem and tried to communicate with her in an appropriate manner.

At the time of an August 2013 VA audiological consult, the Veteran reported having bilateral hearing loss for the last 30 years, worse on the left side.  Puretone threshold testing revealed normal sloping to moderate sensorineural hearing loss in the right ear and normal sloping to severe sensorineural hearing loss in the left ear.  Speech discrimination was noted to be 84 percent in the right ear at 75 decibels and 38 percent in the left ear at 90 decibels.  

A July 204 VA audiological evaluation revealed pure tone thresholds, in decibels, as follows: right ear 35, 40, 55, and 55, and left ear 70, 70, 75, and 75, at 1000, 2000, 3000, and 4000 Hertz, respectively.  Speech audiometry testing revealed speech recognition ability of 83 percent in the right ear and of 60 percent in the left ear.  The examiner rendered a diagnosis of bilateral sensorineural hearing loss.  As to functional impact of hearing loss, the examiner indicated that the Veteran reported having to use bilateral hearing aids to improve her hearing ability.  

In a  December 2014 addendum opinion, the VA examiner corrected the Veteran's speech recognition score to 82 percent from 83 percent for the right ear.  

The February 2010 VA audiological evaluation shows the average decibel level reading was 40 in the right ear and 65 in the left ear.  Combining this with 94 percent speech discrimination in the right ear and 70 percent in the left ear results in Level I hearing in the right ear and Level V hearing in the left ear using Table VI.  Applying these results to the Table VII indicates that a noncompensable rating.  However, as the Veteran's decibel level loss is higher than 55 at each applicable Hertz level in the left ear, Table Via is applicable, resulting in Level I hearing in the right ear and Level V hearing in the left ear.  Applying these results to Table VII also demonstrates that a noncompensable rating is warranted. 

The July 2014 VA audiological evaluation shows the average decibel level reading was 46 in the right ear and 73 in the left ear.  Combining this with 82 percent speech discrimination in the right ear and 60 percent in the left ear results in Level III hearing in the right ear and Level VII hearing in the left ear using Table VI.  Applying these results to the Table VII indicates that a 20 percent rating is warranted.  However, as the Veteran's decibel level loss is higher than 55 at each applicable Hertz level in the left ear, Table VIa is also applicable, resulting in Level III hearing in the right ear and Level VI hearing in the left ear.  Applying these results to Table VII indicates that a 10 percent rating is warranted.  Thus, the higher rating of 20 percent using Table VI is applicable.  

The Veteran is competent to describe the effects of her hearing loss on her daily functioning.  The Board finds her statements to be credible.  The Board also finds the statements received from the Veteran's co-workers and family members to be credible.  However, the descriptions of the Veteran's service-connected hearing loss must be considered in conjunction with the clinical evidence of record as well as the pertinent rating criteria.  The Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule.  Lendenmann, 3 Vet. App. at 349.  Thus, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record. 

The Board has considered whether a staged rating under Hart, supra, is appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that her symptomatology has been stable for this disability throughout the appeal. Therefore, assigning a staged rating for such disability is not warranted.

In addition to the foregoing, the Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's service-connected hearing loss.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of Compensation Services for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, all the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  During VA audiological evaluations, the audiologist explained that the Veteran's hearing loss impacted her ability to hear when there was noise.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, which are measured by both audiological testing and speech recognition testing and include exceptional hearing patterns, which were demonstrated in this case.  The Veteran's reported hearing difficulties are measured by the pure tone threshold rating, which is a schedular rating criterion. 

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's above noted difficulties are contemplated in the regulations and schedular rating criteria.

The rating criteria for rating hearing loss disability under 38 C.F.R. § 4.85 considers both speech discrimination under the Maryland CNC and the pure tone threshold average.  The schedular rating criteria also provide for ratings based on exceptional hearing loss patterns.  See 38 C.F.R. § 4.86.  In the absence of additional factors associated with the Veteran's bilateral hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities present disability not adequately captured by the schedular ratings for the service-connected disabilities.   The Veteran is currently service-connected for  hearing loss and tinnitus and there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Consequently, the Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the rating criteria under which her disability is rated.  There are no additional symptoms of her bilateral hearing loss that are not addressed by the rating schedule.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for her service-connected disability. The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Moreover, the Board has considered whether the issue of entitlement to a total disability based on individual employability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Neither the Veteran nor the evidence suggests unemployability due to the service-connected bilateral hearing loss and the Veteran has reported maintaining full-time employment.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, as the issue of entitlement to a TDIU is not reasonably raised by the record, it is not part of the rating appeal.

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for an increased rating for bilateral hearing loss.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and her increased rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

A rating in excess of 20 percent for bilateral hearing loss is denied.  



____________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


